per curiam:
Mediante el recurso ante nos, el Secretario del Departamento del Trabajo y Recursos Humanos (en adelante el Secretario del Trabajo), en representación del Sr. José Alicea Sánchez, acude ante esta Curia para solici-tar la revocación de la sentencia emitida por el Tribunal de Circuito de Apelaciones el 28 de abril de 2000. Dicho foro confirmó la sentencia dictada por el Tribunal de Primera Instancia, en la que se declaró sin lugar la querella por despido injustificado presentada por el Secretario del Tra-bajo, en representación del señor Alicea Sánchez. El Tribunal de Circuito de Apelaciones concluyó que el Secretario del Trabajo no lo puso en posición de revocar la determina-ción del foro de Primera Instancia, ya que no produjo la exposición narrativa de la prueba. (1)
Nos corresponde resolver si es suficiente como exposi-ción estipulada de la prueba testifical, un proyecto de ex-posición narrativa presentado oportunamente ante el Tribunal de Circuito de Apelaciones por la parte apelante, aceptado por la parte apelada.
I
El Sr. José Alicea Sánchez trabajó bajo contrato sin tiempo determinado, desde el 5 de enero de 1988, como *265repostero para Puig & Abraham Inc., negocio conocido como La Bombonera. El 30 de diciembre de 1995, mientras el señor Alicea Sánchez elaboraba productos de repostería con su hermano y otro empleado en el segundo piso del negocio, alegadamente fueron víctimas de un intento de robo, siendo amenazados por varias horas con armas de fuego y restringidos de su libertad. Eventualmente, agen-tes de la Policía de Puerto Rico intervinieron y, al no hallar a los supuestos asaltantes, condujeron al señor Alicea y los otros empleados al Cuartel de la Policía para fines investigativos. Estuvieron detenidos hasta las 9:00 de la noche del próximo día. Uno de los empleados del negocio La Bombonera resultó acusado.(2)
El 1ro de enero de 1996 el señor Alicea Sánchez llamó al establecimiento comercial conocido como La Bombonera y habló con el administrador del negocio, Sr. Víctor Maeztu, para recibir instrucciones relacionadas a su reintegración al trabajo. El señor Maeztu le indicó: “no los quiero ver más por ahí, no se presentar[á]n más”.(3)
Así las cosas, el 6 de enero de 1996 el señor Alicea Sán-chez acudió al establecimiento para cobrar los salarios co-rrespondientes a la última semana de diciembre de 1995. Solicitó, además, al señor Maeztu una carta que indicara la razón del despido, de manera que se le facilitaran las gestiones para obtener los servicios de desempleo y del Programa de Asistencia Nutricional, con el fin de proveerle el sustento a su esposa e hijos. El señor Maeztu se negó a darle la carta.
El 17 de julio de 1997, el entonces Secretario del Tra-bajo, Hon. César J. Almodovar Marchany, en representa-ción del señor Alicea Sánchez, presentó una querella ante el Tribunal de Primera Instancia por despido injustificado *266contra el establecimiento comercial La Bombonera. Alegó que el señor Alicea Sánchez fue despedido sin justa causa y reclamó que se le indemnizara, a tenor con la Ley Núm. 80 de 30 de mayo de 1976, según enmendada.(4)
La Bombonera contestó la querella y adujo que el señor Alicea Sánchez no había sido despedido injustificada-mente, ya que éste abandonó su trabajo. Alegó no adeu-darle suma alguna. (5)
Luego de varios incidentes procesales, el 4 de agosto de 1998 el Tribunal de Primera Instancia celebró el juicio. El 28 de octubre de ese año dicho foro emitió la sentencia, notificada a las partes el 13 de enero de 1999, al declarar sin lugar la querella presentada por el Secretario del Trabajo. Concluyó que el señor Alicea Sánchez había aban-donado su trabajo. Además, contradictoriamente deter-minó que el despido había sido motivado por la falta de confianza de la gerencia del negocio La Bombonera hacia el señor Alicea Sánchez, razón por la cual medió justa causa para su despido.(6)
Insatisfecho con dicha determinación, el Secretario del Trabajo acudió ante el Tribunal de Circuito de Apelaciones mediante recurso de apelación y solicitó la revocación de la sentencia emitida por el Tribunal de Primera Instancia. Señaló, en síntesis, que el foro de primera instancia erró al concluir que el señor Alicea Sánchez había abandonado su empleo. Argüyó, además, que tal determinación era contra-dictoria con la conclusión del Tribunal de Primera Instan-cia, a los efectos de que las expresiones del señor Maeztu eran inequívocamente un despido.(7)
El 17 de febrero de 1999 el Secretario del Trabajo, parte allí apelante, presentó ante el Tribunal de Circuito de Ape-*267¡aciones un proyecto de exposición narrativa de la prueba oral (en adelante el proyecto), del que le fue enviada copia al abogado de La Bombonera, parte apelada.(8) La parte apelada objetó el proyecto y solicitó un término adicional de treinta días para llegar a un acuerdo a esos fines con la parte apelante.(9) El 10 de mayo de 1999 el Tribunal de Circuito de Apelaciones emitió una resolución para orde-narle a la parte apelada presentar su posición con respecto a la exposición narrativa de la prueba en un término final de diez días.(10)
Así las cosas, el 26 de mayo de 1999 la parte apelada presentó un escrito titulado Moción en Cumplimiento de Orden, informando lo siguiente:
... estamos de acuerdo con la exposición narrativa propuesta por la parte apelante incluyendo como parte del testimonio del querellante-apelante que uno de los tres empleados que fueron sorprendidos en el negocio fue convicto de posesión de una de las arma[s] de fuego ocupada[s en] el negocio.(11)
Finalmente, el 30 de junio de 1999 el Tribunal de Cir-cuito de Apelaciones emitió otra resolución en la que le ordenó al apelante, Secretario del Trabajo, presentar ante ese foro la exposición estipulada de la prueba suscrita por los abogados de las partes.(12) El 28 de abril de 2000 dicho foro intermedio apelativo confirmó la sentencia apelada, al concluir que el Secretario del Trabajo no lo había puesto en posición de revocar la determinación emitida por el Tribunal de Primera Instancia, ya que no produjo una exposi-ción estipulada de la prueba oral.(13)
Oportunamente, el Secretario del Trabajo presentó una moción de reconsideración. Adujo que el Tribunal de Cir-*268cuito de Apelaciones debió considerar el proyecto de expo-sición narrativa de la prueba presentado por la parte ape-lante, y aceptado por la parte apelada como la exposición estipulada de la prueba oral, según lo establece la Regla 19 de su Reglamento.(14) El 15 de agosto de 2000 el Tribunal de Circuito de Apelaciones emitió una resolución, notifi-cada a las partes el 21 de agosto de 2000, para declarar sin lugar la moción de reconsideración. (15)
Inconforme con dicho dictamen, el Secretario del Tra-bajo, aquí peticionario, acude ante nos señalando como único error cometido por el Tribunal de Circuito de Apela-ciones lo siguiente:

Incidió el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia del Honorable Tribunal de Primera Ins-tancia al determinar que el obrero querellante-Peticionario abandonó su trabajo y en la alternativa el despido fue justifi-cado por falta de confianza.

El 13 de noviembre de 2000 emitimos una resolución para concederle a la parte recurrida un término de veinte días para que mostrara causa por la cual no debíamos re-vocar el dictamen emitido por el foro intermedio apelativo. El 4 de diciembre del mismo año, la recurrida compareció ante nos mediante una Moción para Mostrar Causa. Con el beneficio de la comparecencia de ambas partes, procede-mos a resolver según lo intimado.
I-H hH
La aprobación de la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994, según enmendada,(16) introdujo cambios importantes en el sistema de administración de justicia. Uno de los cambios *269introducidos por dicho estatuto fue la creación del Tribunal de Circuito de Apelaciones.
La Exposición de Motivos de la referida Ley de la Judicatura de Puerto Rico de 1994 nos devela la intención legislativa tras la creación de dicho foro intermedio apelativo. A esos efectos, dispone:
Conceder el derecho de apelación a los ciudadanos en casos civiles y criminales, extendiéndose a todo puertorriqueño afec-tado adversamente por una decisión de un tribunal el derecho a que un panel apelativo de un mínimo de tres jueces revise esa decisión que había sido tomada por un solo juez.(17)
En conformidad con este propósito expresamos en Soc. de Gananciales v. García Robles, 142 D.P.R. 241, 252 (1997), que “la apelación impone al tribunal apelativo la obligación de atender y resolver en los méritos, de forma fundamentada, el recurso presentado”. Su función se ex-tiende a determinar si el foro de primera instancia funda-mentó su decisión en una interpretación correcta del dere-cho positivo y si condujo los procedimientos adecua-damente.(18)
A la luz de las disposiciones de la referida Ley de la Judicatura de Puerto Rico de 1994 el 13 de enero de 1995 aprobamos el Reglamento del Tribunal de Circuito de Apelaciones.(19) Según expresáramos en Hernández v. San Lorenzo Const., 153 D.P.R. 405, 420 (2001), “[e]se regla-mento tuvo el propósito de hacer viable el funcionamiento del nuevo foro apelativo de manera acorde con los objetivos de la Ley de la Judicatura de Puerto Rico de 1994, y para ello se estableció en el mismo las normas que debían regir los procedimientos ante dicho foro”. Posteriormente, se en-*270mendó la Ley de la Judicatura de 1994(20) y varias disposi-ciones de las Reglas de Procedimiento Civil(21) y Criminal(22) y de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(23) De-bido a esos cambios en los referidos estatutos, el 25 de diciembre de 1995 esta Curia aprobó un nuevo Reglamento del Tribunal de Circuito de Apelaciones.(24) De esta manera se hizo viable el que dicho foro pueda cumplir su ministerio de atender y resolver en los méritos y de forma fundamen-tada los recursos de apelación presentados.
1 — i hH
En cuanto al uso de los mecanismos disponibles a las partes para presentar al foro intermedio apelativo la prueba testifical que tuvo ante sí el Tribunal de Primera Instancia, al tomar la determinación cuya revisión se solicita, las Reglas de Procedimiento Civil han reconocido tres mecanismos para lograr el fin reseñado: (1) exposición estipulada de la prueba, (2) exposición narrativa y (3) transcripción de evidencia. La Regla 54.2(a) de Procedimiento Civil,(25) según enmendada, promueve principalmente el uso del mecanismo de exposición estipulada de la prueba testifical. A esos efectos, resalta que “[l]a exposición narrativa procederá solamente en ausencia de una exposición estipulada y tras la autorización previa del Tribunal de Circuito de Apelaciones”. (Enfasis suplido.)
*271En cuanto al mecanismo para la consecución de una exposición estipulada de la prueba testifical, la mencionada Regla 54.2(c) de Procedimiento Civil(26) dispone lo siguiente:
(c) Dentro de los treinta (30) días siguientes a la presenta-ción del escrito de apelación o de la solicitud de certiorari, la parte apelante o peticionaria preparará y someterá al Tribunal de Circuito de Apelaciones un proyecto de exposición na-rrativa de la prueba oral pertinente al recurso, con una mo-ción en la que justificará la necesidad de que el tribunal considere la prueba oral para la adecuada disposición del recurso. Notificará copia de la moción y del proyecto de expo-sición narrativa a la parte apelada o recurrida.

Durante los veinte (20) días siguientes, las partes harán es-fuerzos, mediante comunicaciones y reuniones entre ellas, para lograr una exposición estipulada, tomando como base el pro-yecto de exposición narrativa de la parte apelante o peticionaria.

Si transcurridos dichos veinte (20) días no se produce una exposición estipulada, la parte apelada presentará dentro de los diez (10) días siguientes su oposición a la moción y al pro-yecto de estipulación de la parte apelante, en la cuál señalará específicamente y en detalle, con referencia a la prueba presen-tada, sus objeciones al proyecto de la parte apelante y las ra-zones que le impiden llegar a una exposición narrativa estipulada. De lo contrario, se podrá tomar el proyecto de la parte apelante como la exposición narrativa de la prueba oral. (Énfasis suplido.)
Surge de la precitada regla que en aquellos casos en que sea necesario presentar ante el foro intermedio apelativo un proyecto de exposición narrativa de la prueba oral desfi-lada ante el Tribunal de Primera Instancia, el Tribunal de Circuito de Apelaciones puede utilizar tal proyecto, acep-tado por la parte apelada, como exposición estipulada de la prueba oral.
La norma reseñada surge también con claridad de la Regla 19 del actual Reglamento del Tribunal de Circuito *272de Apelaciones.(27) Dicha regla, igualmente, resalta la pre-ferencia de una exposición estipulada de la prueba a una exposición narrativa y establece que, ausente alguna obje-ción de la parte apelada, el proyecto de la parte apelante puede discrecionalmente utilizarse por el Tribunal de Cir-cuito de Apelaciones como exposición narrativa de la prueba oral.(28)
En el caso de autos, el 17 de febrero de 1999 el Secreta-rio del Trabajo presentó un proyecto de exposición narra-tiva de la prueba oral. Aunque inicialmente la parte ape-lada lo objetó, el 26 de mayo de 1999 presentó una moción en la que informó que estaba de acuerdo con el proyecto propuesto por el Secretario del Trabajo. Ante esos hechos y a la luz del lenguaje de las referidas Reglas 53.2 y 19, el Secretario del Trabajo entendió correctamente que, una vez el proyecto de exposición narrativa de la prueba había sido adoptado por todas las partes, era suficiente como ex-posición estipulada de la prueba oral.
Concluimos que el Tribunal de Circuito de Apelaciones *273erró al disponer del recurso ante sí como si no existiera en su expediente una exposición estipulada de la prueba oral. Cuando la parte apelada acepta el proyecto de exposición de la prueba oral presentado por la parte apelante, las Re-glas 53.2 y 19, supra, autorizan al foro intermedio apela-tivo a considerar el referido proyecto como exposición esti-pulada de la prueba oral, a los fines de cumplir con su ministerio de revisar en los méritos el dictamen emitido por el Tribunal de Primera Instancia.
IV
Por los fundamentos antes expuestos, procede expedir el auto de “certiorari” solicitado y revocar la sentencia recu-rrida, emitida por el Tribunal de Circuito de Apelaciones. En consecuencia, procede devolver el presente caso a dicho foro intermedio apelativo para que lo resuelva, atendida la exposición estipulada de la prueba que tiene ante sí.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri concurrieron sin opinión escrita.

 Apéndice XVI, Petición del recurso de certiorari, pág.75.Apesarde que en la sentencia emitida por el Tribunal de Circuito de Apelaciones se utilizó la frase “transcripción de la prueba oral”, se desprende claramente de los documentos que obran en autos y de las órdenes emitidas por dicho foro que se refería a la exposición narrativa de la prueba.


 Relación de hechos según relatada en la sentencia dictada por el Tribunal de Primera Instancia. Véase el Apéndice V, Petición del recurso de certiorari, pág. 12.


 Apéndice V, Petición del recurso de certiorari, pág. 13. Relación de hechos según relatados en la sentencia emitida por el Tribunal de Primera Instancia.


 29 L.P.R.A. secs. 185a-185i. Véase el Apéndice I, Petición del recurso de certiorari, págs. 1-2.


 íd., pág. 4.


 Apéndice V, Petición de certiorari, págs. 12-15.


 Apéndice VI, íd., págs. 16-42.


 Apéndice VII, id., págs. 43-46.


 Apéndice VIII, id., págs. 47-48.


 Apéndice IX, id., págs. 49-50.


 Apéndice X, id., págs. 51-52.


 Apéndice XVI, id., pág. 71.


 íd., págs. 74475.


 Apéndice XVII, Petición de certiorari, págs. 76-79.


 Apéndice XIX, id., pág. 82.


 4 L.P.R.A. see. 22 et seq.


 Exposición de Motivos de la Ley de la Judicatura de Puerto Rico de 1994 (1994 Leyes de Puerto Rico 2801-2802).


 Depto. de la Familia v. Shrivers Otero, 145 D.P.R. 351 (1998).


 4 L.P.R.A. Ap. XXII.


 Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22o, 23f y 23n).


 Reglas de Procedimiento Civil de 1979, según enmendadas, 32 L.P.R.A. Ap. III (enmendadas por la Ley Núm. 249 de 25 de diciembre de 1995).


 Reglas de Procedimiento Criminal de 1963, según enmendadas, 34 L.P.R.A. Ap. II (enmendadas por la Ley Núm. 251 de 25 de diciembre de 1995).


 Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. (enmendada por la Ley Núm. 247 de 25 de diciembre de 1995).


 4 L.P.R.A. Ap. XXII-A.


 32 L.P.R.A. Ap. III.


 32 L.P.R.A. Ap. III.


 4 L.P.R.A. Ap. XXII.


 En. lo pertinente a la controversia de autos, la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones dispone el mecanismo apropiado para la prepa-ración de una exposición narrativa de la prueba oral presentada ante el Tribunal de Primera Instancia. Dicha regla preceptúa:
“Cuando la parte apelante haya señalado algún error relacionado con la sufi-ciencia de la prueba testifical o con la apreciación errónea de ésta por parte del tribunal apelado, discutirá dicho error en su escrito inicial, en forma preliminar, de acuerdo con la información y el recuerdo que tenga sobre dicha prueba.
“Dentro de los treinta (30) días siguientes a la presentación de la apelación, la parte apelante preparará y someterá al Tribunal de Circuito de Apelaciones un pro-yecto de exposición narrativa de la prueba oral pertinente al recurso, con una moción en la que justificará la necesidad de que el Tribunal considere la prueba oral para la adecuada disposición del recurso. Notificará copia de la moción y del proyecto de exposición narrativa a la parte apelada.
“Durante los veinte (20) días siguientes, las partes harán esfuerzos, mediante comunicaciones y reuniones entre ellos, para lograr una exposición estipulada, to-mando como base el proyecto de exposición narrativa de la parte apelante.
“Si transcurridos dichos veinte (20) días no se produce una exposición estipu-lada, la parte apelada presentará su oposición a la moción y al proyecto de estipula-ción de la parte apelante, con referencia a la prueba presentada, sus objeciones al proyecto de la parte apelante y las razones que le impiden llegar a una exposición narrativa estipulada. De lo contrario se podrá tomar el proyecto de la parte apelante como exposición narrativa de la prueba testifical.” (Énfasis suplido.)